DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claims 7-9 and 22-26 are directed to an invention non-elected with traverse in the reply filed on 12 November 2020.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-9 and 22-26 directed to an invention non-elected with traverse in the reply filed on 12 November 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by 
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-6 and 10-21 are is allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and depending claims 2-6 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “forming a stacked memory array…forming a sacrificial material lining without closing the termination opening, closing the contact openings with the sacrificial material without completely filling the contact opening with the sacrificial material, removing the sacrificial material lining the termination opening while covering the closed contact openings”.
Claim 10 and depending claims 11-15 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “forming a stacked memory array, comprising…removing the first segment of the photosensitive material to form a new opening in the first region between the first group of semiconductor structures and the second group of semiconductor structures and leaving the second segment of the photosensitive material so that the new opening terminates at the second segment of the photosensitive material”.
Claim 16 and depending claims 17-21 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “a method of forming a stacked memory array, comprising…removing the uncovered .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891